Citation Nr: 1045841	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-02 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of overpayment of nonservice-
connected disability pension benefits in the calculated amount of 
$7,287.40, to include the preliminary issue of the validity of 
the debt.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his ex-spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel
INTRODUCTION

The Veteran served on active duty from February 1967 to January 
1971 and from March 1971 to March 1972.    

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 decision by the Committee on Waivers 
and Compromises (Committee) of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Milwaukee, Wisconsin.  

As support for his claim, the Veteran and his ex-spouse testified 
at a hearing before RO personnel in January 2008.     

The Veteran requested a hearing before a Veterans Law Judge at 
the RO (Travel Board hearing), but he cancelled that request in 
an October 2008 statement.  As such, his Board hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704(e) (2008).  

The Board remanded this case in July 2009 for further 
development.  After completion of this development, the case has 
been returned to the Board for further appellate consideration.

Originally, the Veteran was seeking a waiver of recovery of 
overpayment of nonservice-connected disability pension benefits 
in the original calculated amount of $13,492.00.  However, in a 
recent July 2010 Committee decision, the Committee granted a 
partial waiver for a portion of this amount.  That is, the 
Committee granted a waiver for $6,204.60 of VA pension debt that 
has not yet been recouped by VA as of July 2010.  The Committee 
determined that the Veteran's recent July 2010 Financial Status 
Report (FSR, VA Form 5655) revealed undue hardship, such that 
further collection of the remaining pension debt ($6,204.60) 
would impair his ability to provide for basic necessities after 
July 2010.  

However, as to the VA pension debt of $7,287.40 that was actually 
recouped by VA prior to July 2010, the Committee determined that 
this debt was valid, and the Veteran was at fault for its 
creation.  Moreover, a waiver of this debt was not warranted 
because it would result in unjust enrichment to the Veteran at 
government expense.  The Committee reasoned that earlier 
financial information submitted by the Veteran as part of his 
April 2006 waiver was deemed "inaccurate."  Thus, financial 
hardship was not found at that time.  Also, the Committee 
reflected that the Veteran did not properly advise of his 
marriage or changes in income at that time.  Accordingly, no 
waiver was warranted for $7,287.40 of his VA pension debt.  In an 
August 2010 statement, the Veteran expressed his desire to 
continue his appeal for waiver of the remaining $7,287.40 of his 
VA pension debt.  Thus, this issue is still on appeal. 


FINDINGS OF FACT

1.  The Veteran has been charged with an overpayment of VA 
pension in the amount of $13,492.00, representing the amount he 
received in pension benefits for the period between October 1, 
2004 and February 1, 2006, based on his failure to timely report 
his remarriage and receipt of Social Security Administration 
(SSA) benefits during that time period.

2.  The Committee granted a partial waiver for $6,204.60 of VA 
pension debt that was not recouped by VA.  The Veteran expressed 
his desire to continue his appeal for a waiver of the remaining 
$7,287.40 of his VA pension debt that was already recouped by VA.      

3.  This overpayment was created because the Veteran was 
receiving VA pension benefits to which he was not entitled.  

4.  The overpayment was not the result of sole VA administrative 
error; moreover, the Veteran's failure to act contributed to the 
creation of the pension debt.

5.  There is no evidence of fraud, misrepresentation, or bad 
faith on the Veteran's part in the creation of this debt.  

6.  However, recovery of the pension overpayment by VA would not 
be against equity and good conscience.  


CONCLUSIONS OF LAW

1.  The overpayment of VA pension benefits in the amount of 
$7,287.40 was not based upon sole VA administrative error, such 
that the debt was valid and the overpayment was properly created.  
38 U.S.C.A. §§ 5112, 5302 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 1.911, 1.956, 1.962, 3.500 (2010).

2.  Recovery of the overpayment of VA pension benefits by VA, in 
the calculated amount of $7,287.40, would not be against equity 
and good conscience.  38 U.S.C.A. §§ 5107, 5302(a) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 1.962, 1.963(a), 1.965(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010), imposes obligations on VA in terms of its duties to notify 
and assist claimants.  But the VCAA is not applicable to claims 
for waiver of recovery of overpayment.  Barger v. Principi, 16 
Vet. App. 132, 138 (2002).  See also Lueras v. Principi, 18 Vet. 
App. 435 (2004) (the VCAA does not apply to a waiver).  In fact, 
the U. S. Court of Appeals for Veterans Claims (Court) recently 
confirmed that the Barger directives regarding the lack of 
application of the VCAA to waiver of debt claims includes the 
specific pension issue here.  Reyes v. Nicholson, 21 Vet. App. 
370, 379-380 (2007).  Thus, any discussion as to VCAA compliance 
is not required.  

Although the VCAA does not apply, the Board sees that the RO 
nonetheless notified the Veteran of the relevant regulations in 
its January 2007 Statement of the Case (SOC) and March 2008 
Supplemental Statement of the Case (SSOC).  In addition, the 
relevant VA laws and regulations were listed in the July 2009 
Board remand.  Further, the Veteran was sent a February 2006 VA 
Debt Management Center (DMC) letter with enclosure, which 
notified him of the amount of his debt and informed him of his 
appellate rights - including his right to a hearing.  Moreover, 
the Committee's letters throughout the appeal provided him with 
information and analysis regarding the specifics of obtaining a 
waiver of recovery of this debt.  He has not identified any 
additional evidence that needs to be obtained.  He has provided 
written statements in support of his claim, as well as financial 
information.  So he has been appropriately notified of the 
governing regulations and given the opportunity to submit any 
additional evidence he might have to support his waiver request.  
The Board is also satisfied as to substantial compliance with its 
July 2009 remand directives.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) 
(finding that only substantial compliance, rather than strict 
compliance, with the terms of a Board engagement letter 
requesting a medical opinion is required).  Specifically, as 
requested, the RO obtained a written paid and due audit, an 
updated FSR from the Veteran, and subsequent Committee 
adjudication of the relevant issues.  Thus, the Board will 
address the merits of the Veteran's waiver request.

Governing Law and Regulations

Pension is a benefit payable by VA to a Veteran of a period of 
war who is permanently and totally disabled from nonservice-
connected disability not the result of his or her willful 
misconduct.  38 U.S.C.A. § 1521(a) (West 2002); 
38 C.F.R. § 3.3(a)(3) (2010).  For pension benefits, it is the 
responsibility of the recipient of VA pension benefits to notify 
VA of all circumstances which will affect entitlement to receive 
the rate of the benefit being paid.  Such notice must be provided 
when the recipient acquires knowledge that income, marital 
status, or dependency status will change or other circumstances 
which would affect his or her entitlement to receive, or the rate 
of, the benefit being paid.  38 C.F.R. 
§ 3.660(a)(1) (2010).  

An overpayment is created when VA determines that a beneficiary 
or payee has received monetary benefits to which he or she is not 
entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An 
overpayment may arise from virtually any benefits program 
administered pursuant to VA law, including pension, compensation, 
dependency and indemnity compensation (DIC), educational 
assistance benefits and subsistence allowance, insurance 
benefits, burial and plot allowances, clothing allowance, and 
automobile or other conveyance and adaptive equipment allowances.  
38 C.F.R. § 1.956(a).  

A request for waiver of indebtedness must be made within 180 days 
following the date of notice of the indebtedness issue by VA to 
the debtor.  38 C.F.R. § 1.962(b)(2). 

The preliminary issue of the validity of a debt is a threshold 
determination that must be made prior to a decision on a request 
for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. 
App. 430 (1991).  A debtor may dispute the amount or existence of 
a debt, which is a right that may be exercised separately from a 
request for waiver or at the same time.  See 38 C.F.R. § 
1.911(c)(1) (2008); see also VAOPGCPREC 6-98.  The propriety and 
amount of the overpayment at issue are matters that are integral 
to a waiver determination.  See Schaper, 1 Vet. App. at 434.

For a determination that the overpayment was not properly 
created, such that the debt was not valid, it must be established 
that the appellant was either legally entitled to the benefits in 
question or, if the appellant was not legally entitled, then it 
must be shown that VA was solely responsible for the appellant 
being erroneously paid benefits.  Administrative errors include 
all administrative decisions of entitlement, whether based upon 
mistake of fact, misunderstanding of controlling regulations or 
instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 
1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error 
connotes that the appellant neither had knowledge of nor should 
have been aware of the erroneous award.  Further, neither the 
appellant's actions nor his or her failure to act must have 
contributed to payment pursuant to the erroneous award.  38 
U.S.C.A. § 5112(b) (9), (10) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.500(b)(2) (2010); Jordan v. Brown, 10 Vet. App. 171 (1997) 
(sole administrative error is not present if the payee knew, or 
should have known, that the payments were erroneous).  Thus, 
a finding of sole administrative error requires not only error on 
the part of VA, but that the beneficiary is unaware that the 
payments are erroneous.

The Court noted that, "[s]tated another way, when an overpayment 
has been made by reason of an erroneous award based solely on 
administrative error, the reduction of that award cannot be made 
retroactive to form an overpayment debt owed to VA from the 
recipient of the erroneous award."  Erickson v. West, 13 Vet. 
App. 495, 499 (2000).

In other words, if a debt is the result solely of administrative 
error, the effective date of the reduction of benefits is the 
date of the last payment based on this error and, consequently, 
there would be no overpayment charged to the Veteran for an 
overpayment attributable to administrative error.  38 U.S.C.A. § 
5112(b)(10); 38 C.F.R. § 3.500(b).  Where, however, an erroneous 
award is based on an act of commission or omission by a payee or 
with the payee's knowledge, the effective date of the 
discontinuance of the erroneous payment is the date the award 
became erroneous, but not earlier than the date entitlement 
ceased.  38 U.S.C.A. § 5112(b)(9); 38 C.F.R. § 3.500(b).

Even if the debt is deemed valid and properly created, the debtor 
still has the right to request waiver of collection of the debt.  
But any indication of fraud, misrepresentation of a material 
fact, or bad faith on the part of on the part of the appellant 
will preclude waiver of the debt.  38 U.S.C.A. § 5302(c); 38 
C.F.R. §§ 1.962(b), 1.963(a), 1.965(b).  An indication of either 
"fraud, misrepresentation or bad faith" on the part of the 
appellant is found, a waiver is automatically precluded, and the 
principles of "equity and good conscience" will not even be 
considered or analyzed.  See 38 C.F.R. § 1.963(a).  "Bad faith" 
refers to "unfair or deceptive dealing by one who seeks to gain 
thereby at another's expense."  38 C.F.R. § 1.965(b)(2).  
Although not undertaken with actual fraudulent intent, conduct by 
a claimant with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and with resulting loss to 
the Government is required for a showing of bad faith.  Id.

Also, there shall be no recovery of overpayment of VA benefits if 
it is determined that recovery would be against "equity and good 
conscience."  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  The 
standard "equity and good conscience" will be applied when the 
facts and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the Government's 
rights.  The decision reached should not be unduly favorable or 
adverse to either side.  The phrase "equity and good 
conscience" means arriving at a fair decision between the 
Appellant and the Government.  38 C.F.R. § 1.965.    

In making this determination, consideration is given to the 
following elements, which are not intended to be all-inclusive:  
(1) fault of the debtor (where actions of the debtors contribute 
to the creation of the debt); (2) balancing of faults (weighing 
fault of the debtor versus the fault of VA); (3) undue hardship 
(whether collection would deprive the debtor or family of basic 
necessities); (4) defeat the purpose (whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended); (5) unjust enrichment (failure to make 
restitution would result in unfair gain to the debtor); (6) 
changing position to one's detriment (reliance on VA benefits 
results in relinquishment of a valuable right or incurrence of a 
legal obligation).  38 C.F.R. § 1.965.  

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must consider 
all the specifically enumerated elements applicable to a 
particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994); 
Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If warranted, the 
Board may waive a portion of the debt.  Jordan v. Brown, 10 Vet. 
App. 171 (1997).

Pertinent Facts

In the present case, the RO granted nonservice-connected pension 
benefits to the Veteran in a November 2003 rating decision, which 
was remailed in March 2004, retroactively effective back to April 
18, 2002.  The RO's November 2003 grant of pension also included 
a Disability Pension Award Attachment (VA Form 21-8768).  These 
documents notified the Veteran that continued entitlement to 
pension benefits was dependent on his accurate reporting of 
changes in family income such as additional SSA benefits, changes 
in marital status, and changes in dependency status.  He was also 
warned that failure to notify the VA of these changes immediately 
will result in an overpayment subject to recovery by VA.  

On September 11, 2004, the Veteran remarried.  On October 1, 
2004, the Veteran began to receive SSA income.  There is no 
corroborating evidence he notified VA at that time of his 
remarriage or his receipt of SSA income.   

In a February 2005 Declaration of Status of Dependents (VA Form 
21-686(c), the Veteran advised VA of this remarriage.  

In March 2005, VA sent the Veteran an Improved Pension 
Eligibility Verification Report (EVR, VA Form 21-0516-1), so that 
he could indicate any changes in income.  The Veteran states he 
never received this document.

In an October 2005 proposal letter, VA advised the Veteran that 
it was proposing to withhold pension benefits retroactively 
effective to October 1, 2004, due to the Veteran's failure to 
report SSA income beginning on October 1, 2004.  He was advised 
that he could request immediate action to reduce his benefits as 
of the October 2005 letter, thus minimizing the potential 
overpayment.  But he did not respond to this proposal.  

In a February 2006 final termination letter, VA advised the 
Veteran that it was withholding pension benefits retroactively 
effective to October 1, 2004, due to the Veteran's failure to 
report SSA income beginning on October 1, 2004.  The period of 
the overpayment of pension benefits ran from October 1, 2004 to 
February 1, 2006.  

In a February 2006 Debt Management Center (DMC) letter to the 
Veteran, he was notified of the amount of the overpayment 
($13,492.00).  

In April 2006, the Veteran requested a waiver of this 
overpayment.  He also submitted an accompanying April 2006 FSR 
(VA Form 20-5655).

In May 2006, the Committee denied the Veteran's waiver request.  
The Committee held that the Veteran willfully and intentionally 
misrepresented his family income, assets, and marital status.  
However, in the January 2007 SOC, the RO changed the reason for 
denial, finding that although there was no indication of fraud, 
misrepresentation, or bad faith on behalf of the Veteran, 
recovery of the overpayment by the VA would still not be against 
equity and good conscience.  The Veteran perfected his appeal to 
the Board.  The earlier denials were confirmed in the March 2008 
and July 2010 SSOCs.  

In March 2010, VA sent a paid and due audit to the Veteran 
detailing how the overpayment was calculated.  This document was 
also associated with the claims folder.  

In July 2010, the Veteran submitted a new FSR (VA Form 5655).

Analysis - Validity of the Debt

The Veteran has not disagreed with the original amount 
($13,492.00) or corrected amount ($7,287.40) of the overpayment, 
confirmed by the March 2010 audit.  However, he has challenged 
the validity of the debt, which is a creation issue.  
Specifically, the Veteran has argued that in September 2004 he 
immediately notified the VA by telephone of his receipt of SSA 
benefits and his September 2004 marriage to his spouse.  He also 
says that after VA mailed him income forms to complete in 
September 2004, he immediately mailed them back to the VA.  As 
such, he thought VA had received the forms, and he questions why 
VA did not stop payment of pension benefits at that time in 
October 2004, instead of creating an overpayment.  He was not 
aware VA had not received his SSA and marriage documentation in a 
timely fashion.  See January 2008 RO hearing at pages 3-4; 
January 2007 VA Form 9; June 2009 and October 2010 Informal 
Hearing Presentations (IHPs); August 2010 personal statement.  In 
essence, the Veteran is asserting that the overpayment was the 
result of sole administrative error by VA and is therefore 
invalid.  

In the present case, VA must initially determine whether the debt 
is valid and not due to sole administrative error by VA.  If the 
debt is determined to be valid, the VA must then determine 
whether recovery of the overpayment is against equity and good 
conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  

In July 2010, the Committee determined that the VA had fully 
recouped the  overpayment of $7,287.40.  However, in accordance 
with Franklin v. Brown, 5 Vet. App. 190, 193 (1993), the Board 
will consider waiver of the entire overpayment.  In this regard, 
any portion of an indebtedness resulting from participation in 
benefits programs administered by VA which has been recovered by 
the U.S. Government from the debtor may still be considered for 
waiver.  38 C.F.R. § 1.967(a).  If a waiver is granted, any 
amount recouped will be returned to the claimant.  See Franklin, 
supra.  

It is also initially worth noting that the Veteran's April 2006 
waiver request was timely, as it was submitted within 180 days of 
the February 2006 notice of indebtedness sent by the DMC.  See 38 
C.F.R. § 1.962(b)(2).  

Turning to the initial question of whether the overpayment at 
issue was validly created, in this case, the appellant was 
clearly paid pension benefits to which he was not entitled.  That 
is, he was paid pension benefits of $13,492.00 from October 1, 
2004 to February 1, 2006, when he was remarried to a spouse who 
had income and was himself receiving SSA income.  Thus, he was 
clearly not entitled to VA pension, since his joint income 
($1,763) with consideration of SSA benefits on his April 2006 FSR 
was in excess of the maximum annual pension rate (MAPR) specified 
in 38 C.F.R. § 3.23 as changed periodically and reported in the 
Federal Register.  See 38 U.S.C.A. § 1521 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4) (2010).  
Again, the Veteran has never disputed the amount of indebtedness 
or the fact that he received additional VA pension income from 
October 1, 2004 to February 1, 2006.  In addition, he has never 
specifically argued that his annual income to include SSA 
benefits was less than the MAPR.  In fact, the October 2005 
proposed termination letter documents that the Veteran received a 
retroactive lump sum payment of $30,902.00 in SSA benefits in 
February 2005.  

As to the validity of the debt, the evidence of record does not 
show that the overpayment was the result of sole VA 
administrative error.  In order for the overpayment to be 
considered the result of sole administrative error, and for the 
Veteran to consequently not be liable for the debt, the Veteran 
must not have known, or should not have known, that the pension 
payments were erroneous.  In other words, a finding of sole 
administrative error requires not only error on the part of VA, 
but that the beneficiary is unaware that the payments are 
erroneous.  38 U.S.C.A. § 5112(b) (9), (10); 38 C.F.R. § 
3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole 
administrative error is not present if the payee knew, or should 
have known, that the payments were erroneous).  

A review of the evidence in the claims folder reveals that the 
Veteran had earlier notice that continued entitlement to pension 
benefits was dependent on his accurate reporting of changes in 
family income such as additional SSA benefits, changes in marital 
status, and changes in dependency status.  He was also warned 
that failure to notify the VA of these changes immediately will 
result in an overpayment subject to recovery by VA.  See November 
2003 grant of pension with a Disability Pension Award Attachment 
(VA Form 21-8768), remailed to his most recent address in March 
2004.  The March 2004 letter was not returned as undeliverable.  
In addition, in an October 2005 proposal letter, VA advised the 
Veteran that it was proposing to withhold pension benefits 
retroactively effective to October 1, 2004, due to the Veteran's 
failure to report SSA income beginning on October 1, 2004.  He 
was advised that he could request immediate action to reduce his 
benefits as of the October 2005 letter, thus minimizing the 
potential overpayment.  But he did not respond to this proposal 
to minimize the overpayment.  Written notification is considered 
adequate even if the Veteran did not actually read the 
notification because that was his responsibility, not VA's.  In 
fact, it is notable that in his April 2006 waiver he admitted he 
"knew" VA would "screw" him over after he got his SSA 
benefits.  This clear admission demonstrates the Veteran had 
knowledge of the consequences of his receipt of SSA benefits.  
Although the Veteran states he never received a March 2005 
Improved Pension Eligibility Verification Report (EVR, VA Form 
21-0516-1) sent by the RO, it is irrelevant since he clearly had 
been previously advised that he needed to report changes in 
income.  The Veteran should have known it was improper to accept 
pension payments when he was in receipt of SSA income.  By the 
exercise of reasonable care he should have known he was not 
entitled to pension payments.  

A review of the evidence in the claims folder reveals that VA had 
no notice of the Veteran's dependency status or receipt of SSA 
benefits back in October 2004.  In fact, VA did not receive 
notice of the Veteran's remarriage until a February 2005 
dependency status form was submitted by the Veteran.  VA first 
became aware of the Veteran's receipt of SSA income in October 
2005, when it issued a proposed pension termination decision.  In 
addition, in contrast to the Veteran's assertions, there is no 
written confirmation in the claims folder that VA received any 
income forms from the Veteran such as an EVR (VA Form 21-0517) or 
a FSR (VA Form 5655) until April 2006.  As such, there is 
insufficient evidence of sole administrative error on behalf of 
the VA.  

The Board emphasizes that the Veteran has provided inconsistent 
and contradictory statements as to whether he filled out and 
submitted financial forms to VA in September and October 2004 to 
advise of his marriage and SSA income.  Simply stated, he has not 
been entirely credible.  In this respect, at one point he clearly 
stated that after VA mailed him income forms to complete in 
September 2004, he immediately mailed them back to the VA.  See 
January 2008 RO hearing at pages 3-4.  However, in contrast, he 
has also stated that he called VA for the informational forms to 
fill out but never received them from VA.  See April 2006 waiver.  
These two assertions, made at different times, directly 
contradict each other as to whether the Veteran timely informed 
VA of his dependency and income changes in October 2004.  

The law is clear that the purpose of the VA pension program is to 
provide a source of income for permanently and totally disabled 
Veterans and their spouses whose income is below the poverty 
rate.  In this case, the appellant received benefits for pension 
that he was not entitled to.  In view of the finding that the 
overpayment was not the result of sole administrative error on 
the part of VA, the Board finds that the RO's decision to attempt 
to recover the $7,287.40 was proper and that the debt is a valid 
debt to VA.  38 U.S.C.A. § 5112(b) (9), (10); 38 C.F.R. § 
3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997).  

Analysis - Waiver of Overpayment

In the alternative, if the debt is deemed valid by VA, the 
Veteran requests waiver of the debt on the basis that recovery of 
the debt is against equity and good conscience.  In particular, 
he emphasizes the factor of undue hardship, in that he contends 
he has lost his home and his motorcycle due to the garnishment of 
his SSA checks by VA for purposes of recovery of the pension 
overpayment.  He also says the overpayment is not his fault; 
rather, he believes the overpayment is the sole fault of VA.  
Finally, he adds many drug addicts are getting VA benefits who 
should not be, such that it is not fair to take away his 
benefits.  In summary, it is the Veteran's primary contention 
that the repayment of the overpayment would impose upon him an 
undue financial hardship.  See April 2006 waiver with FSR; 
January 2007 VA Form 9; June 2009 and October 2010 IHPs.  

As discussed above, in July 2010 the Committee granted a partial 
waiver for $6,204.60 of VA pension debt that has not yet been 
recouped by VA as of July 2010.  The Committee determined that 
the Veteran's recent July 2010 FSR (VA Form 5655) revealed undue 
hardship, such that further collection of the remaining pension 
debt would impair his ability to provide for basic necessities 
after July 2010.  However, as to the $7,287.40 of his VA pension 
debt that had already been recouped by VA, the Committee 
determined that the earlier April 2006 FSR did not reveal 
financial hardship.  Thus, a waiver of the $7,287.40 of VA 
pension debt was not warranted because it would result in unjust 
enrichment to the Veteran at government expense.  

The Board, like the Committee, does not find any indication of 
fraud, misrepresentation, or bad faith on the Veteran's part that 
would preclude waiver.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 
1.962(b), 1.963(a), 1.965(b).  His actions simply do not rise to 
this level.  There is no specific information that he overtly 
lied about his SSA benefits or remarriage.  Accordingly, the 
evidence of record does not clearly show fraud, 
misrepresentation, or bad faith on his part in the creation of 
the overpayment.

Therefore, the Board must determine whether recovery of the 
overpayment of pension benefits is against equity and good 
conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  In the 
present case, the Board finds that such recovery by VA is not 
against equity and good conscience, and that VA is entitled to 
recover its overpayment in the amount of $7,287.40.  

Specifically, with respect to fault of the debtor, there is no 
written, confirmatory evidence the Veteran notified VA of his 
remarriage and receipt of SSA benefits back in October 2004.  He 
has not submitted any copies of income forms he says he submitted 
to VA in September 2004, and as mentioned above, several of his 
statements have been contradictory and inconsistent.  
Furthermore, from October 2004 to February 2006, he still 
willingly accepted the additional VA pension benefits paid to 
him, even though in his April 2006 waiver he admitted he "knew" 
VA would "screw" him over after he got his SSA benefits.  As 
discussed above, when he was first granted pension in November 
2003, he was advised that he had a duty to inform VA of any 
change of income or marital status.  Further, the October 2005 
proposed termination letter stated that if he agreed with the 
proposal for reduction, and wanted VA to take immediate action to 
reduce his benefits (to mitigate the continued accrual of greater 
and greater debt), he needed to advise VA of this.  But, 
unfortunately, he did not respond to this notice, despite being 
sent adequate written notification.  He never requested that the 
overpayments of pension be reduced or terminated to lessen the 
accruing debt.  As discussed above, the Veteran should have known 
it was improper to accept VA pension benefits when in receipt of 
income from the SSA and his wife.  By the exercise of reasonable 
care he should have known he was not entitled to VA pension 
benefits.  It was his actions, or rather, inaction, which caused 
the overpayment.  Consequently, he bears significant fault for 
the creation of the overpayment of pension benefits.  

With respect to balancing of faults, upon awareness of the 
Veteran's SSA income with resulting overpayment in October 2005, 
there was reasonably prompt action by VA in October 2005 to 
inform the Veteran of the debt.  There is no written, 
confirmatory evidence VA was notified of the overpayment until 
October 2005.  VA was aware the Veteran remarried by way of a 
February 2005 Declaration of Status of Dependents (VA Form 21-
686(c), and as such in March 2005 VA took prompt action by 
sending him an EVR (VA Form 21-0516-1) to update his income.  No 
response of record came from the Veteran.  Even if for the sake 
of argument he had earlier submitted the correct income paperwork 
to VA in September 2004, he still knowingly accepted the 
additional VA pension benefits paid to him from October 2004 to 
February 2006.  As such, VA's fault, if at all present, is 
minimal in this case, especially in comparison to the Veteran's. 

With respect to undue hardship, according to the April 2006 FSR, 
the Veteran's net expenses ($2,590.00) do exceed his net income 
($1,763.00) at that time by $827.00.  There is no indication he 
was employed at that time.  He also was just discharged from 
bankruptcy in October 2004.  However, the Veteran reported only 
one past due payment of $262.02.  Also, the Veteran failed to 
fully report his income.  That is, he failed to report that in 
February 2005 he received a retroactive lump sum payment of 
$30,902.00 in SSA benefits.  He failed to account for how these 
assets were used.  This is a substantial amount of money which 
the Veteran failed to report.  In addition, his pension debt of 
$7,287.40 has already been recouped by the VA.  No further 
repayment of his debt is necessary at this juncture.  The Veteran 
also had a significant number of bills that were classified as 
consumer debt.  VA is entitled to the same consideration as other 
consumer creditors.  The Veteran has not submitted any 
corroboration of his assertion that he lost his home due to 
garnishment of his SSA checks by VA.  The Veteran's bankruptcy 
was discharged in October 2004, prior to any recoupment action by 
VA.  In other words, his earlier bankruptcy had nothing to do 
with VA action.  The Veteran had sufficient income to enable 
repayment of the debt to VA without resulting in deprivation of 
basic necessities.  Overall, in view of the Veteran's inaccurate 
reporting of his lump sum SSA income of $30,902.00, it is not 
shown that recovery of the overpayment has resulted in financial 
hardship upon him.   

With respect to defeating the purpose of VA benefits, the law is 
clear that the purpose of VA disability pension is to provide an 
income supplement to disabled veterans and their spouses with 
limited financial resources.  And since the Veteran erroneously 
received a certain sum of money, $7,287.40, for pension benefits 
he knew or should have known he was not entitled to, it follows 
that the recovery of these benefits to which he was not entitled 
by law does not defeat the purpose of the benefits.  In addition, 
as noted above, since the overpayment of pension benefits is a 
valid debt to the government, there is no reason the Veteran 
should not accord the government the same consideration that he 
accords his private creditors.  

With respect to unjust enrichment, it is not equitable for the 
Veteran to retain pension benefits that have been erroneously 
provided.  He should have known he was not entitled to pension 
benefits based on his excessive income.  To waive recovery and 
allow him to retain these pension benefits would result in an 
unfair gain to him.  He simply was not entitled to these 
additional benefits given his monthly SSA income and his 
substantial SSA lump sum retroactive payment.  

Finally, the Board finds no indication or allegation that the 
Veteran relied on VA pension benefits to his detriment with 
consequent relinquishment of a valuable right or incurrence of a 
legal obligation.  The record reveals no other factors that would 
make recovery of the overpayment inequitable.  

In conclusion, the Board finds that recovery of the overpayment 
of VA pension benefits would not be against equity and good 
conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  
Therefore, waiver of recovery of the overpayment in the amount of 
$7,287.40 is denied.  





ORDER

The overpayment of nonservice-connected disability pension 
benefits in question is a valid debt.

The request for a waiver of recovery of the overpayment of 
pension benefits in the amount of $7,287.40 is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


